Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 06/10/2022 is acknowledged.  
	The applicants at Pages 2 and 3 of their Remarks filed 06/10/2022 argue that the cited reference does not teach the special technical feature of the present application and thus, has not met the burden of showing that unity of invention is not fulfilled.  Specifically, the applicants note that “1,3-propylene glycol” and “propane-1,3-diol” are synonymous for the same compound and therefore does not teach the “mixture of propane 1,3-diol and a further diol having 2-12 carbon atoms of the shared technical feature of the claims. 
	However, these arguments are not convincing for the following reasons.  As mentioned in the previous Office action mailed 04/11/2022, while there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I-III, such as, “thermoplastic polyurethane produced from a polyisocyanate composition comprising at least one polyisocyanate, at least one chain extender, and at least one polyol composition comprising at least one polyester polyol obtained by reacting an aliphatic dicarboxylic acid having 2-12 carbon atoms and a mixture of propane 1,3-diol and further diol having 2-12 carbon atoms, are taught by Farkas et al. (US 8,790,763).  Farkas et al. teach that these technical features are common and conventional.  In particular, Farkas et al. disclose a thermoplastic polyurethane prepared from a polyisocyanate (corresponding to the claimed polyisocyanate composition comprising at least one polyisocyanate), a glycol chain extender (corresponding to the claimed at least one chain extender), and a hydroxyl terminated polyester intermediate (corresponding to the claimed polyester polyol (P1)) including repeat units of 1,3-propylene glycol (inclusive of a mixture comprising propane-1,3-diol and a further diol having 2-12 carbon atoms) and dicarboxylic acid, e.g., adipic acid (corresponding to the claimed aliphatic dicarboxylic acid having 2-12 carbon atoms) (Col. 1, line 25-Col. 2, line 65, Col. 3, lines 35-65, and Col. 4, lines 5-45).  The claims as recited do not exclude the additional (repeat units) 1, 3-propylene glycol (propane-1,3-diol) taught by Farkas et al. as a “further diol having 2-12 carbon atoms”.  Instead, the claimed requirement of propane-1,3-diol and a further diol having 2-12 carbon atoms can be broadly interpreted to include two of the same diols, i.e., propane-1,3-diol.  Additionally, Wettach et al. (WO 2015/000722; utilized US 11,124,594 as its English equivalent), which is cited in the below rejections, also disclose the technical features common to Groups I-III.   Wettach et al. (WO 2015/000722) is used for date purposes only, and column, line numbers cited below refer to its English equivalent, namely US 11,124,594 since WO 2015/000722 is in German.  Specifically, Wettach et al. disclose a thermoplastic polyurethane (Col. 2, lines 34-36), comprising at least one polyisocyanate, at least one polyester polyol, and at least one chain extender (Col. 2, lines 10-16).  Wettach et al. also disclose that the polyester polyol is based on at least one polyhydric alcohol, e.g., 1-3-propanediol and 1,4-butanediol (corresponding to the claimed mixture comprising propane-1,3-diol and a further diol having 2-12 carbon atoms) and two or more dicarboxylic acids, e.g., adipic acid (corresponding to the claimed aliphatic dicarboxylic acid having 2-12 carbon atoms) (Col. 3, lines 15-60, Col. 4, lines 5-65, and Col. 5, lines 1-15).  Thus, the technical features fail to define a contribution over Farkas et al. or Wettach et al., and constitute a special technical feature, and hence there is a lack of unity between the cited claims.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 06/10/2022
4.	It is also noted that the applicants request rejoinder of non-elected claims 11-15 (see page 3 of Applicants’ Remarks filed 06/10/2022).  However, the request for rejoinder is moot since the instant claims are not deemed allowable for the reasons set forth below.  According to MPEP § 821.04, “Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”  Since no allowable subject matter is currently present, the applicants’ request for rejoinder is not granted at this time.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:
	As to Claim 1:
The applicants are advised to delete the phrase “obtainable or” recited in claim 1, line 1.  
The applicants are also advised to delete the phrase “at least” recited in claim 1, line 2.
The applicants are advised to replace the claimed “obtainable” in claim 1, line 7, with the new term “obtained”. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
6.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, and 10 of co-pending U.S. Application No. 16/349,798 (hereinafter referred to as “US Appl. ‘798”; corresponding to US PG PUB 2019/0359823) in view of Wettach et al. (WO 2015/000722; utilized US 11,124,594 as its English equivalent).  
It is noted that Wettach et al. (WO 2015/000722) is used for date purposes only, and column, line numbers cited below refer to its English equivalent, namely US 11,124,594 since WO 2015/000722 is in German.
The claims of US Appl. ‘798 and the present application are drawn to a thermoplastic polyurethane obtained from reacting a polyisocyanate composition, a chain extender, and a polyol composition, wherein the polyol composition is prepared by reacting polyester with dicarboxylic acids and diols.  The claim of US Appl. ‘798 also recites that the polyol composition has a molecular weight (Mw) in a range of 750-1500 g/mol (which overlaps with the presently claimed molecular weight Mw in a range of from 750-3000 g/mol).  The claim of US Appl. ‘798 further recites that the polyisocyanate is an aliphatic diisocyanate.  Moreover, the claim of the US Appl. ‘798 recite that the chain extender is a diol having a molecular weight of <200 g/mol (which overlaps with the claimed chain extender selected form diols having a molecular weight of <500 g/mol).  Additionally, the claim of US Appl. ‘798 recite the addition of further polyol (corresponding to the presently claimed further diol (D2)). 
However, the claims of US Appl. ‘798 do not specify the diols and dicarboxylic acids as being aliphatic dicarboxylic acid having 2-12 carbon atoms and a mixture comprising propane 1,3-diol and a further diol having 2-12 carbon atoms to form polyester polyol as required by the claims of the present application. 
Nevertheless, Wettach et al. disclose the use of a polyester polyol based on at least one polyhydric alcohol, e.g., 1-3-propanediol and 1,4-butanediol (corresponding to the presently claimed mixture comprising propane-1,3-diol and a further diol having 2-12 carbon atoms) and two or more dicarboxylic acids, e.g., adipic acid (corresponding to the presently claimed aliphatic dicarboxylic acid having 2-12 carbon atoms) for the purposes of preparing thermoplastic polyurethanes having desired properties (Col. 1, lines 5-20, Col. 3, lines 15-60 and Col. 4, lines 5-65).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the presently claimed polyester polyol prepared from aliphatic dicarboxylic acid having 2-12 carbon atoms and a mixture comprising propane 1,3-diol and a further diol having 2-12 carbon atoms, as taught by Wettach et al., in the thermoplastic polyurethane of US Appl. ‘798, with a reasonable expectation of successfully obtaining desired properties. 
	As to present claim 5: The claim of US Appl. ‘798 does not specify the particular ratio of propane-1,3-diol and the diol required by present claim 5.  However, Wettach et al. disclose employing a mixture of two or more polyhydric alcohols, including 1,3-propanediol and 1,4-butanediol, for the purposes of preparing advantageous thermoplastic polyurethane (Col. 2, lines 5-41 and Col. 3, lines 4-65).  In other words, the amount of these diols is a known results-effective variable, i.e., affecting the final properties of the product.  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of these diols, corresponding the presently claimed ratio, for the purposes of preparing advantageous thermoplastic polyurethane as suggested by Wettach et al. 
	As to present claim 8: While the claim of the US Appl. ‘798 recite that the chain extender is a diol having a molecular weight of <200 g/mol (which overlaps with the claimed chain extender selected form diols having a molecular weight of <500 g/mol), it does not further specify the diol as being aromatic or aliphatic as required by present claim 8.  Nevertheless, Wettach et al. disclose the use of aromatic or aliphatic diol as a chain extender to prepare an advantageous thermoplastic polyurethane (Col. 1, lines 5-20 and Col. 6, line 66-Col. 7, line 25). Thus, it would have been obvious to one of ordinary skill in the art to use the aliphatic or aromatic diol taught by Wettach et al. in the thermoplastic polyurethane of US Appl. ‘798 for the purposes of obtaining desired properties.
	As to present claim 10: The claim of US Appl. ‘798 does not specify the polyisocyanate as including 2,4- or 2,6-tolylene diisocyanate (TDI) as required by claim 10.  However, Wettach et al. disclose the use of 2,4- or 2,6-tolylene diisocyanate (TDI) for the purposes of preparing thermoplastic polyurethane having desired properties (Col. 1, lines 5-20 and Col. 6, lines 33-65).  Thus, it would have been obvious to one of ordinary skill in the art to employ 2,4- or 2,6-tolylene diisocyanate (TDI) taught by Wettach et al. in the thermoplastic polyurethane of US Appl. ‘798 for the purposes of obtaining desired properties. 
This is a provisional nonstatutory double patenting rejection.
Double Patenting II
7.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 22-23, and 25-26 of co-pending U.S. Application No. 17/252,929 (hereinafter referred to as “US Appl. ‘929”; corresponding to US PG PUB 2021/0163660) in view of Wettach et al. (WO 2015/000722; utilized US 11,124,594 as its English equivalent).  
It is noted that Wettach et al. (WO 2015/000722) is used for date purposes only, and column, line numbers cited below refer to its English equivalent, namely US 11,124,594 since WO 2015/000722 is in German.
	The claims of US Appl. ‘929 and the present application are drawn to a thermoplastic polyurethane obtained from reacting a polyisocyanate composition, a chain extender, and a polyol composition, wherein the polyol composition is prepared a polyester polyol.  The claim of US Appl. ‘929 also recites that the polyol composition has a molecular weight (Mw) in a range of 500-2500 g/mol (which overlaps with the presently claimed molecular weight Mw in a range of from 750-3000 g/mol).  The claim of US Appl. ‘929 further recites that the polyisocyanate is an aromatic diisocyanate.  Moreover, the claim of the US Appl. ‘929 recite that the chain extender is a diol having a molecular weight of <220 g/mol (which overlaps with the claimed chain extender selected form diols having a molecular weight of <500 g/mol).  Additionally, the claim of US Appl. ‘929 recite the addition of further polyol (corresponding to the presently claimed further diol (D2)). 
However, the claims of US Appl. ‘929 do not specify the diols and dicarboxylic acids as being aliphatic dicarboxylic acid having 2-12 carbon atoms and a mixture comprising propane 1,3-diol and a further diol having 2-12 carbon atoms to form polyester polyol as required by the claims of the present application. 
Nevertheless, Wettach et al. disclose the use of a polyester polyol based on at least one polyhydric alcohol, e.g., 1-3-propanediol and 1,4-butanediol (corresponding to the presently claimed mixture comprising propane-1,3-diol and a further diol having 2-12 carbon atoms) and two or more dicarboxylic acids, e.g., adipic acid (corresponding to the presently claimed aliphatic dicarboxylic acid having 2-12 carbon atoms) for the purposes of preparing thermoplastic polyurethanes having desired properties (Col. 1, lines 5-20, Col. 3, lines 15-60 and Col. 4, lines 5-65).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the presently claimed polyester polyol prepared from aliphatic dicarboxylic acid having 2-12 carbon atoms and a mixture comprising propane 1,3-diol and a further diol having 2-12 carbon atoms, as taught by Wettach et al., in the thermoplastic polyurethane of US Appl. ‘929, with a reasonable expectation of successfully obtaining desired properties. 
	As to present claim 5: The claim of US Appl. ‘929 does not specify the particular ratio of propane-1,3-diol and the diol required by present claim 5.  However, Wettach et al. disclose employing a mixture of two or more polyhydric alcohols, including 1,3-propanediol and 1,4-butanediol, for the purposes of preparing advantageous thermoplastic polyurethane (Col. 2, lines 5-41 and Col. 3, lines 4-65).  In other words, the amount of these diols is a known results-effective variable, i.e., affecting the final properties of the product.  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of these diols, corresponding the presently claimed ratio, for the purposes of preparing advantageous thermoplastic polyurethane as suggested by Wettach et al. 
	As to present claim 8: While the claim of the US Appl. ‘929 recite that the chain extender is a diol having a molecular weight of <220 g/mol (which overlaps with the claimed chain extender selected form diols having a molecular weight of <500 g/mol), it does not further specify the diol as being aromatic or aliphatic as required by present claim 8.  Nevertheless, Wettach et al. disclose the use of aromatic or aliphatic diol as a chain extender to prepare an advantageous thermoplastic polyurethane (Col. 1, lines 5-20 and Col. 6, line 66-Col. 7, line 25). Thus, it would have been obvious to one of ordinary skill in the art to use the aliphatic or aromatic diol taught by Wettach et al. in the thermoplastic polyurethane of US Appl. ‘929for the purposes of obtaining desired properties.
	As to present claim 10: The claim of US Appl. ‘929 does not specify the polyisocyanate as including 2,4- or 2,6-tolylene diisocyanate (TDI) as required by claim 10.  However, Wettach et al. disclose the use of 2,4- or 2,6-tolylene diisocyanate (TDI) for the purposes of preparing thermoplastic polyurethane having desired properties (Col. 1, lines 5-20 and Col. 6, lines 33-65).  Thus, it would have been obvious to one of ordinary skill in the art to employ 2,4- or 2,6-tolylene diisocyanate (TDI) taught by Wettach et al. in the thermoplastic polyurethane of US Appl. ‘929 for the purposes of obtaining desired properties. 
This is a provisional nonstatutory double patenting rejection.
Double Patenting III
8.	Claims 1-4 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 14-16, and 18 of U.S. Patent No. 11,124,524 (hereinafter referred to as “the patent”). 
	The claims of the patent and the present application are drawn to thermoplastic polyurethanes comprising a polyisocyanate including 2,4- and 2, 6-tolylene diisocyanate, a polyester polyol (corresponding to the presently claimed polyol composition), and at least one chain extender, where the polyester polyol is obtained from aliphatic dicarboxylic acids, including adipic acid, and a polyhydric alcohol selected from 1,3-propanediol and 1,4-butanediol.  The claim of the patent also recites that its chain extender includes 1,4-butanediol which according to page 5, lines 30-35 of the present specification corresponds to the presently claimed aliphatic diol having a molecular weight of 50-220 g/mol.  
	While the claims of the patent do not specifically mention that a mixture of 1,3-propanediol and 1,4-butanediol is used as required by the claims of the present application, the claims of the patent do recite the use of 1,3-propanediol and 1,4-butanediol for the same purpose of preparing a thermoplastic polyurethane suitable for shaped body as those presently claimed.  Thus, it would have been obvious to one of ordinary skill in the art to use 1,3-propanediol and 1,4-butanediol individually or in combination (mixture) for the same purpose of preparing a thermoplastic polyurethane suitable for shaped body as those presently claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wettach et al. (WO 2015/000722; utilized US 11,124,594 as its English equivalent).  
	It is noted that Wettach et al. (WO 2015/000722) is used for date purposes only, and column, line numbers cited below refer to its English equivalent, namely US 11,124,594 since WO 2015/000722 is in German.
	As to Claims 1-4, 6, and 9-10: Wettach et al. disclose a thermoplastic polyurethane (Col. 2, lines 34-36), obtained from at least one polyisocyanate, at least one polyester polyol, and at least one chain extender (Col. 2, lines 10-34).  Wettach et al. also disclose that the polyisocyanate may be aliphatic or aromatic diisocyanate, e.g., 2,4- or 2,6 tolylene diisocyanate (TDI) (Col. 6, lines 33-65) as required by present claims 9 and 10.  Wettach et al. further disclose that the polyester polyol is based on at least one polyhydric alcohol and a mixture of two or more dicarboxylic acids, wherein the at least one polyhydric alcohol may include a mixture of two or more polyhydric alcohols, including 1,5-pentanediol (Col. 3, lines 10-60), corresponding to the further diol recited in claim 6.  Moreover, Wettach et al. disclose that their chain extenders include, among other things, aliphatic or aromatic diols having a molecular weight of 50-499 g/mol (Col. 6, line 65-Col. 7, line 30), i.e., encompassed by the claimed aliphatic and aromatic diols having a molecular weight of <500 g/mol. 
	However, Wettach et al. do not mention reacting an aliphatic dicarboxylic having 2-12 carbon atoms and a mixture comprising propane 1,3-diol and a further diol having 2-12 carbon atoms to prepare the polyester polyol of the thermoplastic polyurethane with sufficient specificity to constitute anticipation within the meaning of 35 USC 102. 
	Nevertheless, Wettach et al. do disclose reacting at least one polyhydric alcohol which may be selected from, inter alia, a mixture of aliphatic C2-C6 diols, e.g., 1-3-propaneiol and 1,4-butanediol (corresponding to the claimed further diol having 2-12 carbon atoms) and a mixture of two or more dicarboxylic acids which may be selected from, among other things, C2-C12 dicarboxylic acid, e.g., adipic acid (corresponding to the claimed aliphatic dicarboxylic acid having 2-12 carbon atoms) to prepare a polyester polyol for a thermoplastic polyurethane having good mechanical properties (Col. 2, lines 5-41, Col. 3, lines 4-65, Col. 4, lines 1-65, and Col. 5, lines 1-55).  Thus, it would have been obvious to one of ordinary skill in the art to select the claimed aliphatic dicarboxylic acid having 2-12 carbon atoms and a mixture of propane-1,3-diol and a further diol having 2-12 carbon atoms as the dicarboxylic acids and polyhydric alcohols to prepare a mixture used in a polyester polyol, with a reasonable expectation of successfully ultimately obtaining a thermoplastic polyurethane having good mechanical properties as suggested by Wettach et al. 
	As to Claim 5: Wettach et al. do not specify the particular ratio of propane-1,3-diol and the diol required by present claim 5.  However, Wettach et al. disclose employing a mixture of two or more polyhydric alcohols, including 1,3-propanediol and 1,4-butanediol, for the purposes of preparing advantageous thermoplastic polyurethane (Col. 2, lines 5-41 and Col. 3, lines 4-65).  In other words, the amount of these diols is a known results-effective variable, i.e., affecting the final properties of the product.  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of these diols, corresponding to the presently claimed ratio, for the purposes of preparing advantageous thermoplastic polyurethane as suggested by Wettach et al.
	As to Claim 7: Wettach et al. disclose that their polyester polyol has a molecular weight Mw in a range of 500-4000 g/mol (Col. 3, lines 1-10), which overlaps with the claimed molecular weight Mw in the range of 750-3000 g/mol.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764